Citation Nr: 1425941	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-31 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Whether the character of the Veteran's discharge from his military service from September 10, 1985 to February 10, 1989 is a bar to the receipt of Department of Veterans Affairs benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran had military service from September 13, 1977 to September 9, 1985, and from September 10, 1985 to February 10, 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The December 2008 administrative decision held that the Veteran's period of service from September 10, 1985 through February 10, 1989 was a bar to VA benefits.

A claim for entitlement to service connection for residuals of a left arm injury was filed by the Veteran in April 2008.  Although the RO determined that the Veteran's period of service from September 10, 1985 to February 10, 1989 was a bar to VA benefits, the RO has not yet formally adjudicated the Veteran's claim for service connection.  As noted in his July 2010 substantive appeal, the Veteran alleges that service connection for a left arm injury is warranted based upon malpractice of the treating physicians during his military service.  As the issue of entitlement to service connection has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The National Personnel Records Center has determined that the Veteran was discharged under conditions other than honorable for the period of September 10, 1985 to February 10, 1989.

2.  In January 1989, the Veteran was charged with conduct which was willful and persistent, including failing to report for duty, willful disobedience of the orders of an officer on two occasions, interrupting and telling a superior officer that her orders were not his job, speaking disrespectfully and threatening a superior officer, willfully and negligently failing to return ammunition residue, drunk and disorderly conduct, and threatening to injure an officer.

3.  The Veteran's service personnel records reflect that he requested a discharge under conditions other than honorable for the good of the service and in order to avoid a trial by court-martial.
 
4.  The evidence does not establish that the Veteran was insane at the time that he committed willful and persistent misconduct in violation of the Uniform Code of Military Justice.


CONCLUSION OF LAW

The character of the Veteran's service from September 10, 1985 to February 10, 1989 is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

With regard to claim involving the character of the Veteran's discharge, proper notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  In July 2008, prior to the initial adjudication of the Veteran's claim, the Veteran was provided with a notification letter which informed him of the requirements for establishing veteran status.  He was also provided with the applicable law and advised of the information and evidence necessary to substantiate his claim.  Therefore, the Board finds that the notice requirements have been met.

Furthermore, the duty to assist the Veteran has been satisfied in this case, as all service treatment records and relevant personnel records are associated with the claims file.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the character of discharge claim.

There is no indication in the record that any additional relevant evidence is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In a December 2008 administrative decision, the RO determined that the Veteran's period of service from September 10, 1985 through February 10, 1989 was considered to be dishonorable, and a bar to VA benefits.  

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2013).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2013).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a) (2013). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) (West 2002) and 38 C.F.R. § 3.12(c) (2013); and, regulatory bars listed in 38 C.F.R. § 3.12(d) (2013).  As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days. 

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) (2013) is considered to have been issued under dishonorable conditions: (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude (This includes, generally, conviction of a felony); (4) Willful and persistent misconduct (This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty (examples of homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct accompanied by assault or coercion, and homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status).  38 C.F.R. § 3.12(d) (2013).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or a wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12(c) and (d) is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2013).  Insanity is a defense to all statutory and regulatory bars, while compelling circumstances is only a defense to the statutory bar involving an AWOL period of at least 180 days. 

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2013).  In the process of consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was synonymous with psychosis.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995). 

Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

In this case, in April 2008, the Veteran filed a formal claim for VA compensation benefits seeking service connection for various disabilities, including residuals of a left arm injury, high blood pressure, bilateral hearing loss, and a right knee disability.  In a December 2008 administrative decision, the RO determined that the Veteran's period of service from September 10, 1985 through February 10, 1989 was a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(d) and 38 U.S.C.A. § 5303(a).

The Veteran's DD Form 214 reflects that he was inducted into service on September 13, 1977 and separated from active duty service on February 10, 1989.  The character of service listed on his DD 214 is "under other than honorable conditions."  The narrative reason for separation provided was "for the good of the service."  Separation authority was identified as Chapter 10, AR 635-200, and the separation code was reported as "JFS."  The record shows that the Veteran had three periods of service with immediate reenlistment:  September 13, 1977 to June 17, 1981, June 18, 1981 to September 8, 1985, and September 10, 1985 to February 10, 1989.

In June 2008, the National Personnel Records Center (NPRC) reported that the Veteran's period of service from September 13, 1977 to September 9, 1985 was considered "honorable," and that his period of service from September 10, 1985 to February 10, 1989 was considered "other than honorable."

The Veteran's service personnel records reveal that he was charged with five violations of the Uniform Code of Military Justice (UCMJ) in January 1989.  A January 1989 charge sheet reflects that the Veteran was charged with:  1) violating Article 86 of the UCMJ due to his failure to go at the time prescribed to his appointed place of duty on two occasions; one in September 1988 and one in October 1988; 2) violating Article 91 of the UCMJ due to his willful disobedience of the orders of a superior noncommissioned officer on two occasions and interrupting and telling a superior noncommissioned officer that her orders were not his job on one occasion; 3) violating Article 89 of the UCMJ due to his disrespectful words and threats to a superior commissioned officer; 4) violating Article 92 of the UCMJ due to his derelict performance of duties by wilfully and negligently failing to return ammunition residue as it was his duty to do; and 5) violating Article 134 of the UCMJ due to drunk and disorderly conduct one occasion and threatening to injure a Chief Warrant Officer.

In a February 1989 Request for Discharge for the Good of the Service, the Veteran explained that he voluntarily requested discharge for the Good of the Service under the provisions of Chapter 10, AR 635-200.  He acknowledged that charges were referred against him under the Uniform Code of Military Justice, which authorized the imposition of bad conduct or dishonorable discharge.  He also admitted that he was "guilty of the charges against [him] or of lesser included offenses therein contained which also authorize the imposition of a bad conduct or dishonorable discharge."  The Veteran's defense counsel reported that the Veteran was advised of the basis of the contemplated trial by courts-martial and the maximum permissible punishment authorized by the UCMJ, and that the Veteran personally made the choices indicated in the request for discharge for the good of the service.  A February 1989 Memorandum from the Department of the Army reflects that the Veteran's request for discharge was approved, and states that the Veteran's discharge was "under other than honorable conditions."

Generally, an entire period of service constitutes one period of service, and entitlement to benefits will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b) (2013).  An exception to the general rule is set forth in 38 C.F.R. § 3.13(c), which provides that "a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) [t]he person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) [t]he person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment."

As noted above, the Veteran's service personnel records show that his original period of active duty service lasted from September 13, 1977 to June 17, 1981.  The Veteran reenlisted for a second term on June 18, 1981, which ended on September 19, 1985.  He reenlisted for a third term on September 10, 1985.

In reviewing the record, the Veteran's character of service has been classified by the NPRC as honorable for the period from September 13, 1977 to September 9, 1985.  As previously noted, the designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a) (2013).  Similarly noted, service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  See Spencer, 13 Vet. App. 376; Venturella, 10 Vet. App. 340; Cahall, 7 Vet. App. 232; Duro, 2 Vet. App. 530; Soria, 118 F.3d 747.  Accordingly, VA benefits may be granted if they are based upon the period of service from September 13, 1977 to September 9, 1985.

In sum, the Board finds that the NPRC's characterization of the Veteran's service from September 13, 1977 to September 9, 1985 as honorable is binding upon the VA.  As such, the appellant qualifies as a "veteran" for the period of service extending from September 13, 1977 to September 9, 1985, and therefore is eligible to receive VA benefits based upon this period of service. 

However, he is not eligible to receive VA benefits based upon his period of service extending from September 10, 1985 to February 10, 1989, because that period of service was completed under conditions other than honorable.  As previously noted, VA benefits are barred if a veteran is discharged under any of the conditions outlined at 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d).  This includes when discharge is due to willful and persistent misconduct and when discharge is to avoid a general court-martial.  

The Board finds that the Veteran had other than honorable service from September 10, 1985 to February 10, 1989 because of willful and persistent misconduct, and the record does not show that he was discharged for a minor offense.  The evidence also shows that he requested discharge for the good of the service, in order to avoid trial by court martial.

The record shows a pattern of behaviors, including failure to report for duty, disobeying an officer on two occasions, willfully and negligently failing to return ammunition, drunk and disorderly conduct, and threatening an officer, which constitute willful and persistent misconduct and resulted in the Veteran failing to perform his military duties.  Offenses that preclude performance of military duties are not minor.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Additionally, as previously noted, the Veteran's service personnel records reflect that the reasons for the Veteran's discharge were for the good of the service for conduct triable by court martial.  As indicated by the Veteran's counsel in his request for discharge, the Veteran's request for discharge was for the purpose of avoiding the contemplated trial by courts-martial.  Thus, the evidence demonstrates both that the Veteran requested discharge to avoid a trial by court martial, and that the charges which resulted in his request for discharge were based upon his willful and persistent misconduct.

Moreover, the Veteran does not allege, and the evidence does not show that he was insane prior to, during, or after he committed the offenses for which he sought to avoid a trial by court-martial.  38 C.F.R. § 3.12(c).  

The Board has carefully considered the entire record in this case; however, the evidence is not so evenly balanced that there is doubt as to any material matter regarding the issue on appeal.  The benefit of the doubt rule is therefore inapplicable.  38 U.S.C.A. § 5107(b).  The evidence establishes that the period of service from September 10, 1985 to February 10, 1989 was dishonorable for VA purposes and that the circumstances of his discharge constitute a bar to benefits under the statute or regulations.

(CONTINUED ON NEXT PAGE)

ORDER

The character of the Veteran's discharge from military service for the period from September 10, 1985 to February 10, 1989 is a bar to attainment of "veteran" status, and therefore, is a bar to entitlement to VA benefits based on this period of military service.  The appeal is denied as to this period of military service.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


